Citation Nr: 1032810	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a cracked left lower 
molar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1995, 
and from January 2003 to April 2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the benefits sought on appeal.  In August 
2008, the Veteran testified before the Board at a hearing held at 
the RO.

On VA examination in May 2009, it appears that the Veteran 
claimed service connection for left thumb and left wrist 
disabilities.  As those claims have not been developed for 
appellate review, the Board refers them to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.
Pursuant to the Board's February 2009 remand, in March 2009 the 
RO requested additional service medical records but failed to 
make a specific request for the records related to the Veteran's 
period of active service from January 2003 to April 2004.  That 
same month, a Defense Personnel Records Imaging System (DPRIS) 
search was negative for any additional service medical records.  
However, since a specific request for the Veteran's service 
medical records dated from January 2003 to April 2004 was not 
made it remains unclear to the Board whether the records 
associated with this period of the Veteran's active service are 
available.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, another attempt 
should be made to obtain the service medical records associated 
with the Veteran's second period of active service.

Next, pursuant to the Board's February 2009 remand, the Veteran 
was afforded a VA examination in May 2009 with respect to his 
claims for service connection for bilateral ankle and left elbow 
disabilities.  An X-ray examination of the Veteran's left elbow 
revealed no fracture, dislocations, or bony obstructive lesions.  
With respect to the Veteran's ankles, the Veteran presented with 
a history of a severe ankle sprain jumping off of a tank in 
either 1984 or 1985.  Upon examination, the Veteran was diagnosed 
degenerative changes in the ankles and pes cavus.  The examiner 
opined that it is less likely than not that the Veteran's 
disability is related to his service and is more likely related 
to a genetic predisposition.  The examiner further opined that 
the Veteran's pre-existing genetic condition was not permanently 
worsened by service beyond its natural progression.  However, it 
remains unclear the Veteran's bilateral ankle or bilateral foot 
disability pre-existed and was not aggravated by his service.  In 
addition, in a July 2010 informal hearing presentation, the 
Veteran's representative contended that the Veteran's in-service 
history of numerous parachute jumps should have been considered 
in the May 2009 opinion.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Accordingly, the Board finds that there are additional questions 
that remain to be addressed and that a remand for an etiological 
opinion and rationale, and to the extent necessary, an additional 
examination, is in order.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army Personnel 
Center, or any other appropriate service 
department office, and obtain service medical 
records associated with the Veteran's period 
of active service from January 2003 to April 
2004, to include dental treatment records.  A 
formal determination, pursuant to 38 C.F.R. 
§ 3.159(c)(2), must be entered if it is 
determined that the above records or 
information do not exist or that efforts to 
obtain them would be futile.  In the event 
that it is determined that the records are 
unavailable, provide the Veteran with 
appropriate notice under 38 C.F.R. 
§ 3.159(c), and give him an opportunity to 
respond.

2.  Arrange for the VA examiner who provided 
the May 2009 opinion to review the Veteran's 
claims folder.  The review should be 
indicated in the report.  If this examiner is 
not available, please forward this request to 
another qualified examiner.  No further 
examination of the Veteran is necessary 
unless the examiner determines otherwise.  
The examiner should specifically attempt to 
reconcile the opinion with all other opinions 
of record, including the May 2009 VA opinion.  
The rationale for all opinions should be 
provided. In addition, the examiner should 
provide the following opinions:

   (a)  Diagnose any current bilateral ankle 
disability.
   
(b)  Is there clear and unmistakable 
evidence that any bilateral ankle 
disability pre-existed the Veteran's 
service?
   
(c)  If so, please provide a diagnosis of 
any pre-existing bilateral ankle 
disability and provide the following:
   
(1)  Is it more likely than not (more 
than 50 percent probability) that any 
pre-existing bilateral ankle disability 
is a congenital or developmental 
defect?
   
(2)  Is it as likely as not (50 percent 
or more probability) that any 
preexisting bilateral ankle disability 
underwent a permanent increase in 
severity during or as a result of the 
Veteran's service?  The examiner should 
state whether any permanent increase in 
the underlying pathology was due to 
normal progression of the disorder.

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral ankle disability was incurred in 
or is due to or the result of the 
Veteran's service, including any trauma 
sustained during in-service parachute 
jumps?  The examiner must consider the 
Veteran's statements regarding the 
incurrence of a bilateral ankle 
disability, and his statements regarding 
the continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).


3.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, issue a 
supplemental statement of the case and allow the 
applicable time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

